KAROHL, Presiding Judge,
concurring.
I concur in the majority opinion. Appellant was not entitled to a lesser included offense instruction because he failed to request the instruction. I also agree that the modified self-defense instruction did not create an injustice or miscarriage of justice. The inserted statement of law that defendant had no right to resist a known police officer who was lawfully executing a search warrant is correct. I write separately, however, because the modification was inserted in the burden of proof paragraph. Defendant requested an unmodified MAI-CR2d 2.41.1 instruction. Paragraph number one of that instruction reads:
1. The state has the burden of proving beyond a reasonable doubt that the defendant did not act in lawful self-de*743fense. If the evidence in this case leaves in your mind a reasonable doubt as to whether the defendant acted in lawful self-defense in using physical force against John McKenzie, you must find the defendant not guilty under Count I.
The modified instruction reads:
1.The state has the burden of proving beyond a reasonable doubt that the defendant did not act in lawful self-defense. However, there is no right to resist a known police officer who is lawfully executing a search warrant. If the evidence in this case leaves in your mind a reasonable doubt as to whether the defendant acted in lawful self-defense in using physical force against John McKenzie, you must find the defendant not guilty under Count I. (our highlight of insertion)
The insertion of the substantive statement of law in the burden of proof paragraph is unfortunate because it interrupts the burden of proof paragraph which asserts: (1) the state has the burden of proof, and (2) if there is doubt then defendant is not guilty. The substantive statement of law could and should have been inserted without the interruption at a more appropriate location within the instruction.